Citation Nr: 1613392	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  08-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from May 9, 2001 to April 26, 2002; an initial rating in excess of 20 percent from April 1, 2003 to September 27, 2004; an initial rating in excess of 10 percent from June 14, 2005 to February 6, 2012; and an initial rating in excess of 20 percent from February 7, 2012 for service-connected hepatitis C.
 
2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Douglas E. Friedman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which implemented a December 2006 Board decision granting service connection for hepatitis C and evaluated the disability as noncompensable. 

A February 2008 rating decision increased the evaluation to a 10 percent disability rating, effective May 9, 2001.

In September 2009, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the claims file.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In March 2010, the Board granted a 20 percent evaluation for hepatitis C for the period from August 1, 2002 to March 22, 2005.  The Board denied an initial evaluation in excess of 10 percent for the period prior to August 1, 2002, and for the period from and after March 23, 2005.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2010 Order, granted the parties' Joint Motion, vacating in part the Board's March 2010 decision and remanding the claim for compliance with the terms of the Joint Motion.

In a September 2011 decision, the Board remanded the issue of entitlement of higher initial ratings for service-connected hepatitis C.
In a February 2013 rating decision, the RO increased the Veteran's evaluation for service-connected hepatitis C to a 100 percent disability rating, effective April 27, 2002; assigned a 20 percent rating, effective April 1, 2003; assigned a 100 percent rating effective, September 28, 2004; assigned a 10 percent disability evaluation effective June 14, 2005 and assigned a 20 percent evaluation, effective February 7, 2012. 

A July 2013 rating decision continued the current 20 percent disability rating for service-connected hepatitis C.

Because the 100 percent rating assigned to the Veteran's service-connected hepatitis C is the maximum rating available for this disability, higher initial rating claims for hepatitis C for the time periods April 27, 2002 and May 31, 2003 and from September 28, 2004 to June 13, 2005, are no longer on appeal. 

Additionally, because the initial 10 percent rating assigned from May 9, 2001 to April 26, 2002, the initial 20 percent disability rating assigned from April 1, 2003 to September 27, 2004, the initial 10 percent rating assigned from June 14, 2005 to February 6, 2012 and the initial 20 percent rating assigned from February 7, 2012 for service-connected hepatitis C are not the maximum ratings available for this disability, the Veteran's appeal for an initial rating in excess of 10 and 20 percent for these separate periods of time remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent from May 9, 2001 to April 26, 2002; an initial rating in excess of 20 percent from April 1, 2003 to September 27, 2004; an initial rating in excess of 10 percent from June 14, 2005 to February 6, 2012; and an initial rating in excess of 20 percent from February 7, 2012 for service-connected hepatitis C.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a joint motion for remand (JMR) of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the JMR.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
In January 2014, the Board remanded the Veteran's TDIU claim.  The agency of original jurisdiction (AOJ) denied this claim in a February 2015 supplemental statement of the case (SSOC).  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the periods from May 9, 2001 to April 26, 2002 and from June 14, 2005 to February 6, 2012, the Veteran's hepatitis C has been manifested by intermittent or daily symptoms of fatigue, not requiring dietary restriction or continuous medication; with no associated symptoms of anorexia, vomiting, nausea, weight loss, other indication of malnutrition, hepatomegaly, incapacitating episodes requiring bed rest or treatment by a physician, or additional symptoms due to documented cirrhosis or malignancy of the liver or digestive system; approximating no more than a 10 percent disability rating. 
 
2.  For the periods from April 1, 2003 to September 27, 2004 and since February 7, 2012, the Veteran's hepatitis C was manifested by complaints of intermittent or daily fatigue and body aches, requiring continuous medication, with reactions to treatment including minor weight loss, vomiting, nausea, and anemia; but no hepatomegaly, right upper quadrant pain, incapacitating episodes requiring bed rest or treatment by a physician, or additional symptoms due to documented cirrhosis or malignancy of the liver or digestive system; approximating no more than a 20 percent disability rating.

3.  The Veteran's service-connected disabilities are major depressive disorder, rated as 70 percent disabling; pseudofolliculitis barbae, rated as 30 percent disabling; hepatitis C, rated as 20 percent disabling; and status post surgical correction of hammertoe, right second toe, with residual pain/discomfort, of the right foot, and degenerative arthritis of the second toe, rated as 10 percent disabling.

4.  The Veteran's service-connected disabilities, in particular his hepatitis C, renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the periods from May 9, 2001 to April 26, 2002 and from June 14, 2005 to February 6, 2012, the criteria for an initial rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.114, Diagnostic Code 7354 (2015). 
 
2.  For the periods from April 1, 2003 to September 27, 2004 and since February 7, 2012, the criteria for an initial rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.114, Diagnostic Code 7354 (2015).

3.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his hepatitis C as well as entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Compliance with the JMR and Stegall Concerns

As indicated above, the Veteran's claim of entitlement to an increased disability rating for hepatitis C involves a JMR most recently dated March 2015.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The March 2015 JMR found that in denying the Veteran an increased rating for his hepatitis C, the Board did not provide an adequate statement of reasons or bases when it determined that an extraschedular rating for the hepatitis C was not warranted.  Specifically, the JMR indicated that the Board appeared to reason that because the Veteran's employment was terminated due to a back injury in the 1980s, and not due to hepatitis C, the hepatitis C symptomology was contemplated by the schedular criteria and schedular disability evaluations.  Moreover, the Board did not address whether the Veteran's hepatitis C symptomatology in and of itself presented "such an exceptional or unusual disability picture with such related factors as marked interference with employment," such that its discussion regarding entitlement to benefits pursuant to 38 C.F.R. § 3.321 is inadequate.  Also, the JMR noted that the Board did not consider medical evidence indicating that the Veteran does not respond positively to medication and further noted that while Diagnostic Code 7354, which lists the rating criteria for hepatitis C, documents the need for "continuous medication," it did not appear to contemplate a situation where such medication has proven to be ineffective.  Therefore, the Board did not adequately explain how the rating schedule for hepatitis C contemplates the specifics of the Veteran's disability.  Consequently, remand was warranted.  

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").
As discussed above, the Board remanded the Veteran's TDIU claim in January 2014 for the agency of original jurisdiction (AOJ) to readjudicate the Veteran's TDIU claim.  The RO subsequently readjudicated the Veteran's TDIU claim in a February 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a December 2011 letter, the RO explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The December 2011 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the December 2011 letter, and opportunity for the Veteran to respond, the February 2013 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-49; Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of September 2005, November 2007, March 2009, February 2012 and May 2013 VA examinations.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2005, November 2007, March 2009, February 2012 and May 2013 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the issue on appeal during the hearing and the Veteran provided testimony concerning symptoms related to his hepatitis C.  Significantly, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Higher evaluation for hepatitis C

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119   (1999).

The Veteran's service-connected hepatitis C is currently evaluated as 10 percent disabling from May 9, 2011; 100 percent disabling from April 27, 2002; 20 percent disabling from April 1, 2003; 100 percent disabling from September 28, 2004; 10 percent disabling from June 14, 2005 and 20 percent disabling from February 7, 2012 per 38 C.F.R. § 4.71a, Diagnostic Code 7354. 

Under Diagnostic Code 7354, a 10 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  A 20 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period.  A 100 percent rating is warranted for hepatitis C manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. §4.114, Diagnostic Code 7354 (2015).

For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).

For the purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2015).

Factual Background

VA treatment records reflect that an abdominal CT scan showed an unremarkable liver in February 2001.  A liver biopsy conducted in February 2002 showed evidence of significant inflammation and stage II fibrosis, as well as a past hepatitis B infection with immunity.  A March 2002 ultrasound demonstrated normal sonographic appearance of the liver. 

An April 2002 VA treatment record reflects that the Veteran was to be started on treatment with pegylated Interferon and ribavirin combination.  VA treatment records reflect that the Veteran began such treatment in August 2002 and continued on a full dose for 24 weeks until March 2003, but he was considered to be a nonresponder because he continued to test positive for HCV RNA.  Such treatment dates and outcome are consistent with an October 2002 letter, in which a VA gastroenterologist stated that the Veteran was currently undergoing treatment for chronic hepatitis C, but the outcome of the disease could only be predicted after six months of treatment.  Additionally, later VA treatment records, including one in April 2007, indicate that the Veteran was treated with a combination of Interferon and ribavirin from 2002 to 2003, with no response. 

VA treatment records reflect that, during his treatment with continuous medication from August 2002 through March 2003, the Veteran reported side effects of flu-like symptoms and chills immediately following injections, as well as intermittent fatigue, weakness, and malaise.  He denied any fevers, rash, arthralgias, diarrhea, or weight loss associated with such treatment. Upon follow-up in April 2003 and March 2004, the Veteran reported being asymptomatic and denied nausea, vomiting, change in abdominal girth, abdominal pain, change in weight, hematemesis, fever, chills, sweats, or diarrhea. 

Upon discussion of the benefits and risks of treatment, the Veteran again underwent treatment with a combination of Pegasus/Infergen injections and ribavirin pills for six months (24 weeks) from September 28, 2004, to March 22, 2005.  Treatment records for follow-up visits every four weeks indicate that the Veteran had continuous complaints of body soreness, as well as fairly constant complaints of fatigue, malaise, body aches, and reactions at the injection site, including bruising, redness, and swelling.  In February and March 2005, it was noted that such complaints were expected side effects of treatment.  The Veteran's abdomen was soft, nontender, and nondistended throughout such treatment.  A February 2005 treatment record notes that the Veteran had lost approximately 10 pounds in the last six months, which the provider stated was probably associated with treatment. 

In addition to the medical evidence, the Veteran has stated during these proceedings that he experienced nausea, vomiting, severe bruising, weight loss, and loss of muscle tissue as adverse reactions to the treatment he received over the course of two years. 

In May 2005, the Veteran reported to his VA provider that he was having symptoms similar to when he was taking Interferon injections, including pain above the kneecap and "knots" on the left side of his stomach.  The Veteran was a "no show" for a June 2005 follow-up in the liver clinic and was "lost" for further follow-ups. 

A September 2005 VA examiner did not record any symptoms but noted that the Veteran had fibrosis of the liver, which generally takes 20 to 30 years to develop. 

In October 2006, the Veteran's primary care provider noted that he had not been seen for a follow-up in the liver clinic and requested a follow-up appointment.  In January 2007, the Veteran reported having sharp pain in the left upper abdomen area radiating to the right upper abdomen.  He denied depression, hematochezia, nausea, vomiting, and diarrhea.  Testing was positive for H. Pylori. 

An April 2007 VA treatment record reflects that the Veteran had a moderate build and nourishment at that time, with no abdominal tenderness or distention, and no hepatosplenomegaly or ascites.  A CT scan revealed the liver to be normal in size and shape, with essentially no liver masses and no changes from previous studies. He was advised to be monitored by the liver clinic on a yearly basis, with liver panels to be reviewed every 6 months. 

In his June 2007 notice of disagreement, the Veteran stated that he continued to experience fatigue, pain, sweating, diarrhea, and weight loss, as well as daily incapacitating episodes which require complete bed rest of at least 5-6 hours, and prescription pain medication. 

In April and August 2007, VA providers indicated that the Veteran was nonresponsive to the previous hepatitis C treatments, and no further therapy was currently available.  In an August 2007 email, a treating VA gastroenterologist indicated that the Veteran's hepatitis C has moderate disease activity at an intermediate stage as demonstrated by stage II fibrosis (II out of IV). 

A September 2007 private treatment record indicates that the Veteran presented with complaints of weight loss of less than 10 pounds, fatigue, tiredness, weakness, and arthralgias, but no history of fever, anorexia, or weight gain.  Upon physical examination, his abdomen, was soft, nontender, and nondistended, with no masses, hepatosplenomegaly, or hernias noted. 

At the October 2007 DRO hearing, the Veteran testified that he had symptoms of sweating, fatigue, pain, passing out, nausea, vomiting, and diarrhea.  He stated that the fatigue causes him to lie down from 3-4 hours per day. 

At the November 2007 VA examination, the Veteran reported that his appetite was relatively good, although he had noticed slight fluctuation of his weight of 2-3 pounds.  He further reported night sweats, generalized weakness of a mild degree, frequent muscle aches, and chronic fatigue for about one year, which the examiner opined were as likely as not related to his chronic hepatitis C.  The Veteran reported having nausea, vomiting, and diarrhea once or twice per week for about one year, which the examiner stated as likely as not relates more to his gastritis and positive Helicobacter pylori infection.  Upon objective examination, the Veteran was noted to be well developed, with average build and moderate obesity.  His abdomen was soft with mild direct tenderness in the left upper quadrant, with no palpable masses, petechial or ecchymotic lesions, or jaundice.  The Veteran reported being able to engage in activities of daily living without restriction.  The examiner opined that the Veteran's hepatitis C was stable and of a moderate severity, with evidence of ongoing infection based on positive viral titers, as well as an indication of cirrhosis of the liver based on fibrosis noted on the 2002 liver biopsy. 

The Veteran was hospitalized in September 2008, and he has indicated that he believes such hospitalization was due to his hepatitis C.  However, treatment records indicate that he presented on September 21, 2008, with an altered mental status and a syncopal episode, including dizziness.  He was found to have hypotension and brachycardia.  Physical examination showed his abdomen to be soft and distended, but no hepatosplenomegaly was noted. CT scans of the chest/abdomen/pelvis were noted to be negative, but there was evidence of mildly enlarged porta hepatic lymph nodes.  The Veteran was admitted to the Medical Intensive Care/Pulmonary service with diagnoses of altered mental status, diabetic ketoacidosis, and closed fracture to the clavicle.  A few days later, on September 24, 2008, an abdominal ultrasound showed mild prominences of the left hepatic and caudate lobe, correlate with risk factors for cirrhosis.  The Veteran was discharged on that date with diagnoses of hypertension, diabetes mellitus type 2, bacteremia-nonhemolytic strep, syncopal episode, and status post respiratory failure-resolved. As such, there is no indication that this hospitalization was related to hepatitis C. 

At a March 2009 VA examination, the Veteran reported having a fair appetite and that he had gained weight over the past year, which he attributed somewhat to fluid retention.  He stated that he had chronic fatigue for the past four years.  He further stated that his abdomen seemed distended over the past four years, and he stated that he experiences slight peripheral edema of unknown etiology.  The Veteran reported multiple other medical problems including gastroesophageal reflux disease, obesity, type 2 diabetes mellitus, depression, dyslipidemia, and essential hypertension.  He stated that the only medication he takes for his liver is an over-the-counter thistle derivative.  He reported no history of esophageal varices or gastrointestinal bleeding due to liver disease.  He stated that his liver enzymes were chronically elevated to a moderate degree.  The Veteran reported being able to engage in activities of daily living without restriction.  Upon objective examination, he was noted to have an average build with moderate obesity, and no detectable ascites or palpable abdominal masses.  A liver ultrasound showed changes suggestive of fatty liver, and liver enzymes were slightly elevated.  There is no indication as to the etiology of the fatty liver. 

The Veteran testified at the September 2009 Board hearing that his condition had become progressively worse since he was evaluated in May 2001, and he currently had regular fatigue that sometimes lasted all week, some nausea or vomiting, moderate weight loss, and he was currently on a diet.  The Veteran reported having "incapacitating episodes" in the past year where he was unable to function due to fatigue for two weeks or longer.  He testified that he was not currently being treated for his hepatitis C because he was at the point that no further medications were available.  Additionally, the Veteran's wife testified that he got weak and fatigued, and he sometimes became dizzy when they were out walking.

In a March 2011 letter, a private physician noted that after a review of the Veteran's records, the Veteran had typical symptoms of hepatitis C including weakness, muscle aches, fatigue, nausea and vomiting.  The Veteran also had night sweats and minimal weight loss.  The Veteran also had liver fibrosis which was consistent with cirrhosis.  He had two unsuccessful attempts at treating his hepatitis C.  The physician opined that the Veteran's nausea and vomiting was related to his hepatitis C.  He noted that it would be difficult for him to understand how someone with the symptoms of nausea, vomiting, muscle aching, weakness and fatigue could work without any restrictions.  He concluded that since May 2001, the Veteran's symptoms resulting from his hepatitis C would cause him to miss more than 3 days of work each month.

In an April 2011 letter, a professional rehabilitation counselor noted that the Veteran reported that he did not respond to the Interferon treatments and continued to experience the symptoms associated with his hepatitis C.  He had to rest 3 hours a day and during the course of a month he would experience 12 to 13 days in which he was unable to leave his home due to his symptoms of hepatitis C.

Per the September 2011 Board remand instructions, a VA examiner conducted a records review in February 2012.  The examiner noted that the claims file was reviewed which included treatment records for the Veteran's hepatitis C from April 2002 to May 2005 and also records dated up to the present.  An April 27, 2002 treatment note reported that the Veteran had been on pegylated Interferon and ribavirin and that he was tolerating this well with only flu-like symptoms.  On September 24, 2002, the Veteran indicated that he was tolerating the treatment well. A December 2002 clinic report noted that it was the 16th week of treatment and the Veteran was suffering from some fatigue and weakness.  A January 7, 2003 note also indicated that he was suffering from some fatigue and weakness.  A February 4, 2003 treatment note reported that the Veteran was doing well but still had hepatitis C/RNA virus positive.  At this point, it was felt that the Veteran was a nonresponder and the treatment was stopped with the feeling that he was a suboptimal responder. 

An April 1, 2003 VA treatment note indicated that the Veteran was off of treatment and was doing well with no symptoms.  A March 2004 treatment report noted that the Veteran was asymptomatic.  A September 28, 2004 VA treatment note indicated that he was started again on Pegysus, weekly subcutaneously.  On October 5, 2004 he was seen with marked body ache, fatigue, and flu-like symptoms which resulted in a change to Interferon.  A January 25, 2005 note indicated that the Veteran was a responder but had some weight loss, fatigue and body aches.  On June 14, 2005, he was a no-show and was not seen until October 20, 2006.  On January 24, 2007, he had sharp abdominal pain, but no nausea, vomiting or diarrhea.  It was noted that it was "not sure what happened with his Interferon and Ribavirin treatment".  He was referred to a Gastrointestinal Clinic and an upper endoscopy on April 10, 2007 revealed gastritis.  An April 24, 2007 of the gastrointestinal doctor indicated that the Interferon had been stopped because after 6 months the Veteran was not having adequate response.  An April 29, 2008 note reported no significant complaints and that the Veteran was off medications.  A May 26, 2009 report noted that the Veteran denied nausea, vomiting, abdominal pain or diarrhea but that he still complained of aches and pains and swelling of his legs.  He later called to note that he was having nausea, fatigue and vomiting all of the time.  On September 5, 2009 he was complained of persistent nausea, periodic vomiting and early satiety and abdominal bloating.  An endoscopy on October 9, 2009 showed gastritis and antral ulcer.  A September 10, 2010 upper endoscopy showed erosive gastritis but no Helicobacter. A June 12, 2011 treatment note reported that he did not have clinically overt cirrhosis. 

The examiner noted that continuous medication was not required for control of the Veteran's liver conditions.  The Veteran currently experienced daily fatigue, daily malaise, intermittent anorexia, daily nausea, intermittent vomiting, intermittent arthralgia, intermittent right upper quadrant pain and he felt bloated all of the time with sweats.  During the past 12 months, the Veteran had less than one week of incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  He currently did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The examiner noted that the Veteran's hepatitis C impacted his ability to work as it caused fatigue and therefore his work would be limited by his tolerance to his symptoms.  The Veteran had notably not worked since the early 1990's because of back problems.  The examiner noted that the record indicated that while the Veteran was receiving Interferon treatment for hepatitis C, he had significant symptoms and objectively had a 10 pound weight loss and became anemic.  He had persistent fatigue.  These clinical findings support that he was disabled from his treatment for hepatitis C.

The Veteran underwent a VA examination in May 2013.  The Veteran currently experienced daily fatigue, daily malaise, intermittent anorexia, daily nausea, intermittent vomiting and intermittent right upper quadrant pain.  During the past 12 months, the Veteran had less than one week of incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  He currently did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis. The examiner noted that the Veteran had active hepatitis C which had failed to respond to anti-viral therapy 3 times.  He had significant fatigue and malaise which would more likely than not cause him to not be able to secure and maintain substantial gainful employment.

The Veteran's claim was referred to the Director of C&P Service for consideration of an extraschedular evaluation, resulting in a July 2013 decision.  In his July 2013 decision, the Director of C&P Service first noted that he had reviewed the Veteran's claims file and the Board's request for extraschedular evaluation for the service-connected hepatitis C pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  After a review of the claims file, the Director of C&P Service concluded that entitlement to an extraschedular evaluation for the service-connected hepatitis C was denied as there was clearly no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The Director noted that the evidence indicated that the Veteran's employment was terminated in the late 1980's due to a back condition.

The Board further notes that VA treatment records dated in 2014 document the Veteran's continued treatment for his hepatitis C which was noted as chronic.

Entitlement to an initial rating in excess of 10 percent from May 9, 2001 to April 26, 2002 and from June 14, 2005 to February 6, 2012

For the periods from May 9, 2001 to April 26, 2002 and from June 14, 2005 to February 6, 2012, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for hepatitis C. 

In this regard, from May 9, 2001 to April 26, 2002, prior to the Veteran's first period of treatment with continuous medication, there is no indication that his hepatitis C manifested any symptoms.  As noted above, a 20 percent rating for hepatitis C under Diagnostic Code 7354, requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

VA treatment records during this time period reflect that an abdominal CT scan showed an unremarkable liver in February 2001 and a March 2002 ultrasound demonstrated normal sonographic appearance of the liver.  While a liver biopsy conducted in February 2002 showed evidence of significant inflammation and stage II fibrosis, there were no symptoms which required dietary restriction or continuous medication; no associated symptoms of anorexia, vomiting, nausea, weight loss, other indication of malnutrition; no hepatomegaly; no incapacitating episodes requiring bed rest or treatment by a physician; or additional symptoms due to documented cirrhosis or malignancy of the liver or digestive system.  Accordingly the evidence of record does not find that the Veteran's symptoms of hepatitis C resulted in an initial rating in excess of 10 percent for the period from May 9, 2001 to April 26, 2002.

Regarding the period from June 14, 2005 to February 6, 2012, during this time period the Veteran indicated that he continued to experience fatigue, pain, sweating, diarrhea, and weight loss, as well as daily incapacitating episodes which require complete bed rest of at least 5-6 hours, and prescription pain medication.  In September 2007, he also presented with complaints of weight loss of less than 10 pounds, fatigue, tiredness, weakness, and arthralgias, but no history of fever, anorexia, or weight gain.  At his October 2007 DRO hearing, he testified that he had symptoms of sweating, fatigue, pain, passing out, nausea, vomiting, and diarrhea and stated that the fatigue causes him to lay down from 3-4 hours per day.  The March 2011 private physician also noted that the Veteran had typical symptoms of hepatitis C including weakness, muscle aches, fatigue, nausea and vomiting as well as night sweats and minimal weight loss. 

However, based upon its review of the evidence of record, the Board finds there is no basis for an initial disability rating in excess of 10 percent for hepatitis C for the period from June 14, 2005 to February 6, 2012.  As previously indicated, under Diagnostic Code 7354, the assignment of a 20 percent evaluation for hepatitis C requires a showing of those symptoms on a daily basis as well as a need for dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks during the past 12-month period. 

Although the Veteran has complained of chronic fatigue and arthralgias, there were no indications of hepatomegaly, required dietary restriction, or continuous medication during the period from June 14, 2005 to February 6, 2012.  Further, while the Veteran subjectively reported that he had to lie down for hours at a time several times a week due to symptoms including fatigue, pain, and weakness, there is no indication that such symptoms were acute or that they were severe enough to require treatment from a physician.  Significantly, the Veteran was noted as "lost" for further follow-ups at the liver clinic in June 2005, and he was next seen for his hepatitis C in January 2007, after his primary care provider requested a follow-up appointment.  He has further testified at the hearings that he was currently seen for his hepatitis C every several months for general follow-up sessions. 

While the April 2011 letter from the private rehabilitation counselor noted that the Veteran had to rest 3 hours a day and during the course of a month he would experience 12 to 13 days in which he was unable to leave his home due to his symptoms of hepatitis C, the Veteran's records do not reflect that his symptoms involved regular visits to a physician and none of them reflect prescribed bed rest. As such the evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes.  As such, the record does not establish incapacitating episodes for the purposes of 38 C.F.R. § 4.114, Diagnostic Code 7354.  See Note (2). 

Moreover, he has not been on any medication for hepatitis C during this time period.  Notably, an April 2008 treatment note indicated that the Veteran had no significant complaints and was off medications while the February 2012 VA examiner noted that continuous medication was not required for control of the Veteran's liver conditions. 

The Board observes that the Veteran has indicated at several points since his treatment with continuous medication ended in 2005 that he has experienced weight loss and is on a diet due to his hepatitis C.  However, the Board finds such statements to be not credible, as they are inconsistent with the medical evidence of record.  In particular, the Veteran was consistently diagnosed with diabetes and obesity and had been advised to lose weight.  From April to August 2007, weight measurements increased from 195 to 202, and a VA provider noted in October 2007 that the Veteran had been gaining weight and should adhere to his diet and lose weight. Further, although the Veteran reported weight loss of less than 10 pounds in September 2007, he stated at the November 2007 VA examination that his weight fluctuated between 2-3 pounds above or below his normal weight.  Additionally, the Veteran was placed on a 2000-calorie American Diabetes Association  diet upon discharge from the hospital in September 2008.  The Veteran again reported at the March 2009 VA examination that he had been gaining weight. 

Further, although right upper quadrant pain was noted in a January 2007 treatment record, such pain was radiating from the left upper quadrant, and the Veteran was diagnosed with an H. pylori infection.  As such, there is no indication that such pain was due to his hepatitis C.  Similarly, while the Veteran reported nausea and vomiting for about a year at the November 2007 VA examination, the examiner indicated that such symptoms related more to his gastritis and H. pylori infection, rather than to his hepatitis C. 

Moreover, as noted above, while it was unclear whether the Veteran has cirrhosis during this time period, there is no indication that he has any additional symptoms such that a separate or higher rating would be warranted for sequelae including cirrhosis for this period.  See 38 C.F.R. § 4.114, Diagnostic Code 7312.  The Board notes that the November 2007 VA examiner indicated that the Veteran's symptoms of nausea and vomiting were related to gastritis, which can be a symptom of cirrhosis.  However, the Veteran reported numerous health problems, and there is no indication that the gastritis is a sequelae of his hepatitis C. 

Accordingly, taking all evidence into consideration, the Board finds that the Veteran's symptoms during the periods from May 9, 2001 to April 26, 2002 and from June 14, 2005 to February 6, 2012 do not warrant an initial rating in excess of 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7354. 

An initial rating in excess of 20 percent from April 1, 2003 to September 27, 2004 and since February 7, 2012

For the periods from April 1, 2003 to September 27, 2004 and since February 7, 2012, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for hepatitis C. 

The Board again notes that a 40 percent rating for hepatitis C under Diagnostic Code 7354 is warranted where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

Regarding the period from April 1, 2003 to September 27, 2004, the Board notes that an April 1, 2003 VA treatment note indicated that the Veteran was off of Interferon treatment and was doing well with no symptoms.  A March 2004 treatment report also noted that the Veteran was asymptomatic.  Thus, there is no indication that his hepatitis C manifested any symptoms for the period from April 1, 2003 to September 27, 2004.

Regarding the period since February 7, 2012, the medical evidence of record does not indicate that the Veteran experiences minor weight loss or hepatomegaly or incapacitating episodes having a total duration of at least four weeks during the past 12-month period to warrant a 40 rating for his service-connected hepatitis C.  The Board notes the VA examiner who conducted the records review in February 2012 and VA examination in May 2013 noted that the Veteran currently experienced daily fatigue, daily malaise, intermittent anorexia, daily nausea, intermittent vomiting, intermittent arthralgia, intermittent right upper quadrant pain and he felt bloated all of the time with sweats.  However, there is no evidence that these symptoms resulted in minor weight loss or hepatomegaly as the May 2013 VA examination specifically found that there was no minor weight loss or hepatomegaly.  While the examiner noted in his February 2012 records review that the Veteran had significant symptoms and objectively had a 10 pound weight loss, this was in relation to the period of time when the Veteran was receiving Interferon treatment for his hepatitis C.  As noted above, the Veteran is currently compensated at a 100 percent disability rating for the periods of time that he received Interferon treatment which resulted in extreme fatigue and an inability to work.

There is also no evidence of incapacitating episodes lasting at least four weeks as the examiner noted that the Veteran had less than one week of incapacitating episodes. 

In sum, the evidence simply does not support a finding of minor weight loss or hepatomegaly or incapacitating episodes lasting at least four weeks to warrant a higher initial rating of 40 percent for the periods from April 1, 2003 to September 27, 2004 and since February 7, 2012. 

The Board also notes that in a March 2011 letter, a private physician indicated that the Veteran also had liver fibrosis which was consistent with cirrhosis.  However, a June 12, 2011 VA treatment note reported that he did not have clinically overt cirrhosis.  Additionally, the VA examiner in May 2013 determined that the Veteran currently did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.

Thus, while there is some ambiguity as to whether the Veteran has cirrhosis during this time period, there is no indication that he has any additional symptoms such that a separate or higher rating would be warranted for sequelae including cirrhosis for this period.  See 38 C.F.R. § 4.114, Diagnostic Code7312. 

Accordingly, taking all evidence into consideration, the Board finds that the Veteran's symptoms during the periods from April 1, 2003 to September 27, 2004 and since February 7, 2012 do not warrant an initial rating in excess of 20 percent under 38 C.F.R. § 4.114, Diagnostic Code 7354. 

Extraschedular Consideration

Regarding whether the Veteran is entitled to an extraschedular rating, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each  disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Consideration of whether the Veteran is entitled to extraschedular ratings is accomplished by way of 38 C.F.R. § 3.321(b).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

The Board acknowledges the July 2013 referral for consideration of an extraschedular evaluation, in which at least the possibility existed that the Veteran's hepatitis C symptoms and the effects thereof may not adequately be reflected in the schedular rating criteria.  Based upon that possibility, and given that the Veteran's service-connected hepatitis C disability presumably interfered with his employment the Board concedes that the criteria for submission for consideration of an extraschedular rating for the Veteran's hepatitis C disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) was appropriate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Assignment of an extraschedular rating is limited to the Under Secretary for Benefits or the Director of Compensation and Pension Service under 38 C.F.R. 
§ 3.321(b)(1).  See also Floyd v. Brown, 9 Vet. App. 88 (1996).  In the present case, during various time periods 10 and 20 percent schedular ratings have been assigned to the Veteran's hepatitis C disability in contemplation of his symptomatology.  The Director acknowledged the May 2013 VA examiner indicating that the Veteran had significant fatigue and malaise which would more likely than not cause him to not be able to secure and maintain substantial gainful employment.  However, the Director noted that the evidence indicated that the Veteran's employment was terminated in the late 1980's due to a back condition.  As a result, the Director determined that his hepatitis C symptomatology was contemplated by the schedular criteria and schedular disability evaluations.  The Board finds that the Director's opinion is supported by the application of the pertinent schedular criteria to the overall evidence as is discussed in detail above.  In each case, the pathology associated with the Veteran's hepatitis C disorder was taken into consideration and adequately addressed in terms of potentially, at least, providing the Veteran with initial increased ratings had the requisite severity been manifest.  Since it was not, however, initial increased ratings were denied; but that is not to say that the symptomatology was not fully contemplated in the analysis.  

The Board additionally notes that an extraschedular evaluation is not warranted as the Veteran's symptoms are adequately considered by the Diagnostic Criteria.  In this regard, the Board notes that the Veteran's symptoms associated with his hepatitis C include fatigue, malaise, nausea, and vomiting which are contemplated by Diagnostic Code 7354.  The Board acknowledges the May 2013 VA examiner's report that the Veteran "failed to respond to anti-viral therapy times 3 times."  However, as discussed above, the March 2002 ultrasound demonstrated normal sonographic appearance of the liver, and while the February 2002 liver biopsy showed significant inflammation and stage II fibrosis, there were no other accompanying symptoms.  Further, while the February 2003 treatment record for the Veteran's hepatitis C indicated that he was not responsive to therapy, he has already been compensated at a 100 percent disability rating during this period.  Moreover, the Board reiterates the March 2004 treatment record indicating the Veteran was asymptomatic.  Also, although the April 2007 treatment record noted the Veteran had inadequate response to Interferon treatment, the April 2008 treatment record reported no significant complaints.  Therefore, although the Board acknowledges that the Veteran has had periods of an absence of response to treatment with medication for his hepatitis C, the competent and probative evidence does not demonstrate such impairment that an extraschedular rating is warranted.  

As will be discussed in the TDIU section below, the Board does not dispute that the Veteran's hepatitis C causes some level of occupational impairment.  However, the extent of the Veteran's occupational impairment caused by the hepatitis C is specifically contemplated by the assigned disability ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his hepatitis C combined with his other service-connected disabilities (major depressive disorder, pseudofolliculitis barbae, and status post-surgical correction of hammertoe, right second toe, with residual pain/discomfort of the right foot and degenerative arthritis of the second toe) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For the reasons discussed above, the Board finds that referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his hepatitis C has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

TDIU

Pertinent legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

VA's General Counsel  has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment." VAOPGCPREC 5-2005 (Nov. 25, 2005).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a)  (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

The Veteran's service-connected disabilities are major depressive disorder, rated as 70 percent disabling; pseudofolliculitis barbae, rated as 30 percent disabling; hepatitis C, rated as 20 percent disabling; and status post surgical correction of hammertoe, right second toe, with residual pain/discomfort, of the right foot, and degenerative arthritis of the second toe, rated as 10 percent disabling.  His combined disability rating is 90 percent.  Therefore, his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  Pertinently, the Veteran has a disability rated at least 40 percent disabling and combined disability rating at least 70 percent disabling.  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a) (2015).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in particular his hepatitis C, renders him unable to secure and follow a substantially gainful occupation.  

In this regard, the February 2012 VA examiner noted that the Veteran's hepatitis C impacted his ability to work as it caused fatigue and therefore his work would be limited by his tolerance to his symptoms.  The Veteran had notably not worked since the early 1990's because of back problems.  The examiner noted that the record indicated that while the Veteran was receiving Interferon treatment for hepatitis C, he had significant symptoms and objectively had a 10 pound weight loss and became anemic.  He had persistent fatigue.  These clinical findings support that he was disabled from his treatment for hepatitis C.

Additionally, Dr. A.G. reported in an April 2013 private treatment record that due to the Veteran's symptoms of weakness, muscle aches, fatigue, nausea, and vomiting associated with his hepatitis C, the Veteran could not sustain work for 8 hours a day, 5 days a week, at any kind of job, even one that is seated most of the day.  Moreover, the May 2013 VA examiner opined that the Veteran had significant fatigue and malaise related to his hepatitis C which would more likely than not cause him to not be able to secure and maintain substantial gainful employment.

The Board finds that the February 2012 and May 2013 VA examination reports as well as the April 2013 private treatment report from Dr. A.G. are of great probative value as they were based on thorough examination of the Veteran and consideration of his medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Notably, there is no other medical evidence contrary to the February 2012 and May 2013 VA examiners' opinions as well as Dr. A.G.'s opinion which indicate that the Veteran is unable to maintain substantially gainful occupation when considering his hepatitis C.

As indicated above, the competent and probative evidence demonstrates that the Veteran's service-connected hepatitis C is productive of significant symptomatology which can be said to preclude substantial and gainful occupation.  Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a).  

In conclusion, for the reasons and bases expressed above, the Board finds that TDIU is warranted.  The benefit sought on appeal is accordingly granted. 



ORDER

Entitlement to an initial rating in excess of 10 percent from May 9, 2001 to April 26, 2002; an initial rating in excess of 20 percent from April 1, 2003 to September 27, 2004; an initial rating in excess of 10 percent from June 14, 2005 to February 6, 2012; and an initial rating in excess of 20 percent from February 7, 2012 for service-connected hepatitis C is denied.
 
Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.






______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


